DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/02/2022 has been entered. Claims 1 and 9 have been amended. Claims 5 and 11 have been cancelled and claims 15-16 are new additions. Claims 1-4, 6-10 and 12-16 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 1-2, 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (JP 2003-154813 A – of record), in view of Kanazawa (JP 11-91315 – of record), in view of at least one of Montesello et al. (US 2011/0297284 A1), or Yamakawa et al. (US 2015/0298508 A1), and further in view of Nagayoshi (WO 2015/167006 A1 – of record).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Additionally, it is noted that where drawings and pictures can anticipate claims, if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 1, Matsumura discloses a pneumatic tire and tread pattern suitable for reducing noise, see [0001]. The tread pattern includes the use of: a pair of outer and an inner circumferential extending main grooves 1 – (corresponds to outer main grooves extending in a tire circumferential direction on an outer side of the tire center line in a tire width direction; and an inner main groove provided on an inner side of the outer main groove in the tire width direction spaced apart from the outer main groove, and extending in the tire circumferential direction), which delimit a pair of shoulder land portions 5 and middle land portions 4, the middle land portions to include a plurality of sub-grooves 2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Matsumura does not explicitly disclose the use of sipes and lug grooves disposed on each of the shoulder lands portions.
Kanazawa discloses a pneumatic tire and tread pattern suitable for all season tires having excellent noise performance, see [0004]. The tread pattern being configured to have a pair of left-side and right-side circumferential grooves 2 – (corresponds to an outer main groove extending in a tire circumferential direction on an outer side of the tire center line in a tire width direction); and
a plurality of lateral transverse grooves 4 – (corresponds to a plurality of shoulder lug grooves each spaced apart in the tire circumferential direction and provided in a shoulder land portion region on an outer side of the outer main groove in the tire width direction, extending from the outer side in the tire width direction toward the outer main groove; and

[AltContent: arrow][AltContent: textbox (Vertical sipes)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

a plurality of vertical sipes each having a narrower width than each of the shoulder lug grooves, and extending in the tire circumferential direction, crossing each of the shoulder lug grooves.
Montesello discloses a tire where to contest mutually conflicting problems; a tread is configured to have particular transverse grooves design. This includes having shoulder transverse grooves have a variable depth along their extension; smaller depth along an axially inner edge; and a stepwise progression which provides the shoulder block portion with rigidity in the axial direction and reduces possible problems of irregular wear along the edges of the block, see [0011] – [0017], [0044].
Yamakawa discloses a pneumatic tire tread pattern. The tread pattern is configured to have a shoulder land portion to include shoulder lug grooves 61, 63 which extend in a stepwise manner towards the tread edge.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The shoulder land portion is further configured to have narrow grooves 71, 73 – (construed as vertical sipes) extend across the shoulder lug grooves 61, 63. And with guidance provided by FIG. 10, each of the shoulder lug grooves comprises a portion where the groove depth decreases continuously or stepwisely shallower from the outer side in the tire width direction toward the outer main groove; and the sipe depth of each of the vertical sipes is shallower than a maximum groove depth of each of the shoulder lug grooves. Yamakawa discloses this ensures block rigidity of the shoulder land portions sufficiently mitigates the block rigidity of the continuous land portions in the tire width direction, and ensures steering stability, see [0100] – [0102], FIG. 10.
Nagayoshi discloses a pneumatic tire and tread pattern. The tread pattern being configured to have a pair of left-side and right-side shoulder portions 33, having disposed thereon circumferential narrow grooves 23 – (construed as a plurality of vertical sipes) which are disposed to cross a plurality of outer lug grooves 44 which extend from a tread edge T to terminate with the shoulder land portion – (corresponds to a plurality of shoulder lug grooves each spaced apart in the tire circumferential direction and provided in a shoulder land portion region on an outer side of the outer main groove in the tire width direction, extending from the outer side in the tire width direction toward the outer main groove and closed in the shoulder land portion region; and are further configured to have a depth that is larger than the outer lug grooves, see Fig. 1 and Fig. 4 below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Thus, Nagayoshi discloses the claimed each of the shoulder lug grooves comprises a portion where the groove depth decreases continuously or stepwisely shallower from the outer side in the tire width direction toward the outer main groove, and the sipe depth of each of the vertical sipes is greater than the groove depth of each of the shoulder lug grooves at a position where each of the vertical sipes crosses each of the shoulder lug grooves.
Nagayoshi discloses such a configuration optimizes the groove depths to provide a benefit of improved performance on ice and snow, as well as suppression of uneven land portion wear, see page 36 – paragraph 1 and page 43 – paragraph 3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder land portions of Matsumura in the claimed manner as taught by Kanazawa, Montesello, Yamakawa and Nagayoshi to provide the tire with the aforementioned benefits.
Regarding claim 2, modified Matsumura further discloses the tread pattern further comprises a plurality of shoulder sipes each spaced apart in the tire circumferential direction and provided in the shoulder land portion region and extending crossing between each of the vertical sipes that are discontinued.
[AltContent: arrow][AltContent: textbox (Shoulder sipes)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 6, modified Matsumura further discloses in a cross section comprising a rotation axis of the pneumatic tire, each of the vertical sipes extends linearly in a depth direction.
Regarding claim 15, modified Matsumura further discloses the groove depth of each of the shoulder lug grooves at the position is from 20% to 60% of the maximum groove depth of each of the shoulder lug grooves, see Yamakawa FIG. 10.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (JP 2003-154813 A – of record), in view of Kanazawa (JP 11-91315 – of record), in view of at least one of Montesello et al. (US 2011/0297284 A1), or Yamakawa et al. (US 2015/0298508 A1), and further in view of Nagayoshi (WO 2015/167006 A1 – of record), as applied to claim 2 above, and further in view of Nemoto (US 2015/0136288 A1 – of record).
Regarding claim 3, modified Matsumura does not explicitly disclose the difference in widths of the vertical and shoulder sipes.
Yamakawa discloses vertical grooves widths 71w, 73w being narrower than the groove widths of the shoulder lug grooves 61, 63 which provides wet steering stability and steering stability on snow, and sufficiently ensures the block rigidity of the shoulder land portions, see [0106].
Nemoto discloses a tire and tread pattern suitable for improving noise, uneven wear, and steering stability performance, see [0001]. The tread pattern is configured to circumferential narrow grooves 7, shoulder sipes 62 and shoulder subsidiary grooves 53 disposed on shoulder land portions 4c. The circumferential narrow grooves 7 are configured to cross the subsidiary groove 53 and have widths that are wider than the shoulder grooves 62, see Fig. 1.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Nemoto further discloses such a circumferential narrow groove 7 is suitable for improving the drainage/wet properties and steering stability of the tire, see [0053].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder land portions of modified Matsumura in the claimed manner as taught by Nemoto to provide the tire with the aforementioned benefits.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (JP 2003-154813 A – of record), in view of Kanazawa (JP 11-91315 – of record), in view of at least one of Montesello et al. (US 2011/0297284 A1), or Yamakawa et al. (US 2015/0298508 A1), and further in view of Nagayoshi (WO 2015/167006 A1 – of record), as applied to claim 2 above, and further in view of Yamakawa (US 2017/0361659 A1 – of record).
Regarding claim 4, modified Matsumura does not explicitly disclose the claimed lug groove and sipes configuration.
However, modified Matsumura discloses an inner main groove 1 provided on an inner side of the outer main groove 1 in the tire width direction spaced apart from the outer main groove 1, and extending in the tire circumferential direction; and where the middle land portion includes a plurality of sub-grooves 2.
Yamakawa discloses a pneumatic tire and tread pattern suitable for all season tires to include snow performance and wear resistance, see [0001] – [0002]. The tread pattern being configured to have: a compound groove 30 – (corresponds to a plurality of lug grooves with sipes).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


 Each formed of a lateral groove 31 – (construed as a lug groove)1and a sipe 32 – (construed as a first sipe) in an inner land portion region 222 between the outer main groove 10 and the inner main groove 10, the lateral/lug groove 31 extending from the outer main groove 10 toward the inner main groove 10 and closing within the inner land portion region 22, and the first sipe 32 further extending from the lug groove 31 toward the inner main groove 10, each of the compound/lug grooves with sipes being arranged in the inner land portion region 22 spaced apart in the tire circumferential direction and extending penetrating through the inner land portion region 22.
As previously discussed, modified Matsumura discloses a plurality of sipes 2 which are disposed on the land portion 4. The sipes 2 are configured to extend between the outer main groove 1 and inner main groove 1, to thereby form substantially triangular blocks 3 which are delimited by the outer main groove, the inner main groove and the sipes.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Updating modified Matsumura’s tread pattern such the plurality of sipes 2 which extend from the outer main groove 1 towards the inner main groove 1 in an increasing manner to be configured as a compound groove 30 having a lug groove portion 31 and a sipe portion 32; not corresponds to the claimed structure of claim 4, but doing so provides a benefit of achieving snow performance while maintaining wear resistance performance, see Yamakawa [0034]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner land portion and sipe of modified Matsumura in the claimed manner as reasonably suggested by Yamakawa to provide the tire with the aforementioned benefits.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (JP 2003-154813 A – of record), in view of Kanazawa (JP 11-91315 – of record), in view of at least one of Montesello et al. (US 2011/0297284 A1), or Yamakawa et al. (US 2015/0298508 A1), and further in view of Nagayoshi (WO 2015/167006 A1 – of record), as applied to claim 1 above, and further in view of Oba (US 2018/0319219 A1 – of record).
Regarding claim 7, modified Matsumura does not explicitly disclose the distance between the terminal end of the shoulder lug grooves and the outer main groove.
Oba discloses a tire and tread pattern suitable for improving snow performance while maintaining steering stability on dry roads, see [0001]. The tread pattern is configured to outboard shoulder lateral grooves 16, where to improve steering stability on dry roads and snow performance in a well-balanced manner the grooves are configured to have widths of 3.0% - 3.6% of tread width TW and distances from their terminal ends to an outer shoulder main groove be a L6 range of 3.0% - 3.6% of tread width TW, see [0093]. And for the disclosed TW of 185 (tire size 185/65R15 has a tread width of 185, see [0110]) gives at 3.0% gives a distance of 5.5 mm which meets the claimed greater than 5.0 mm.
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder lug grooves of modified Matsumura in the claimed manner as taught by Oba to provide the tire with the aforementioned benefits.
Claims 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (JP 2003-154813 A – of record), in view of Kanazawa (JP 11-91315 – of record), in view of at least one of Montesello et al. (US 2011/0297284 A1), or Yamakawa et al. (US 2015/0298508 A1), and further in view of Nagayoshi (WO 2015/167006 A1 – of record).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Additionally, it is noted that where drawings and pictures can anticipate claims, if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 9, Matsumura discloses a pneumatic tire and tread pattern suitable for reducing noise, see [0001]. The tread pattern includes the use of: a pair of outer and an inner circumferential extending main grooves 1 – (corresponds to outer main grooves extending in a tire circumferential direction on an outer side of the tire center line in a tire width direction; and an inner main groove provided on an inner side of the outer main groove in the tire width direction spaced apart from the outer main groove, and extending in the tire circumferential direction), which delimit a pair of shoulder land portions 5 and middle land portions 4, the middle land portions to include a plurality of sub-grooves 2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Matsumura does not explicitly disclose the use of sipes and lug grooves disposed on each of the shoulder lands portions.
Kanazawa discloses a pneumatic tire and tread pattern suitable for all season tires having excellent noise performance, see [0004]. The tread pattern being configured to have a pair of left-side and right-side circumferential grooves 2 – (corresponds to an outer main groove extending in a tire circumferential direction on an outer side of the tire center line in a tire width direction); and
a plurality of lateral transverse grooves 4 – (corresponds to a plurality of shoulder lug grooves each spaced apart in the tire circumferential direction and provided in a shoulder land portion region on an outer side of the outer main groove in the tire width direction, extending from the outer side in the tire width direction toward the outer main groove; and

[AltContent: arrow][AltContent: textbox (Vertical sipes)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

a plurality of vertical sipes each having a narrower width than each of the shoulder lug grooves, and extending in the tire circumferential direction, crossing each of the shoulder lug grooves.
Montesello discloses a tire where to contest mutually conflicting problems; a tread is configured to have particular transverse grooves design. This includes having shoulder transverse grooves have a variable depth along their extension; smaller depth along an axially inner edge; and a stepwise progression which provides the shoulder block portion with rigidity in the axial direction and reduces possible problems of irregular wear along the edges of the block, see [0011] – [0017], [0044].
Yamakawa discloses a pneumatic tire tread pattern. The tread pattern is configured to have a shoulder land portion to include shoulder lug grooves 61, 63 which extend in a stepwise manner towards the tread edge.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The shoulder land portion is further configured to have narrow grooves 71, 73 – (construed as vertical sipes) extend across the shoulder lug grooves 61, 63. And with guidance provided by FIG. 10, each of the shoulder lug grooves comprises a portion where the groove depth decreases continuously or stepwisely shallower from the outer side in the tire width direction toward the outer main groove; and the sipe depth of each of the vertical sipes is shallower than a maximum groove depth of each of the shoulder lug grooves. Yamakawa discloses this ensures block rigidity of the shoulder land portions sufficiently mitigates the block rigidity of the continuous land portions in the tire width direction, and ensures steering stability, see [0100] – [0102], FIG. 10.
Nagayoshi discloses a pneumatic tire and tread pattern. The tread pattern being configured to have a pair of left-side and right-side shoulder portions 33, having disposed thereon circumferential narrow grooves 23 – (construed as a plurality of vertical sipes) which are disposed to cross a plurality of outer lug grooves 44 which extend from a tread edge T to terminate with the shoulder land portion – (corresponds to a plurality of shoulder lug grooves each spaced apart in the tire circumferential direction and provided in a shoulder land portion region on an outer side of the outer main groove in the tire width direction, extending from the outer side in the tire width direction toward the outer main groove and closed in the shoulder land portion region; and are further configured to have a depth that is larger than the outer lug grooves, see Fig. 1 and Fig. 4 below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Thus, Nagayoshi discloses the claimed each of the shoulder lug grooves comprises a portion where the groove depth decreases continuously or stepwisely shallower from the outer side in the tire width direction toward the outer main groove, and the sipe depth of each of the vertical sipes is greater than the groove depth of each of the shoulder lug grooves at a position where each of the vertical sipes crosses each of the shoulder lug grooves.
Nagayoshi discloses such a configuration optimizes the groove depths to provide a benefit of improved performance on ice and snow, as well as suppression of uneven land portion wear, see page 36 – paragraph 1 and page 43 – paragraph 3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder land portions of Matsumura in the claimed manner as taught by Kanazawa, Montesello, Yamakawa and Nagayoshi to provide the tire with the aforementioned benefits.
Regarding claim 16, modified Matsumura further discloses the groove depth of each of the shoulder lug grooves at the position is from 20% to 60% of the maximum groove depth of each of the shoulder lug grooves, see Yamakawa FIG. 10.
Claims 1-4, 6, 8, 10, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2009-179109 A – of record), as evidenced by Tanaka et al. (2014/0238563 A1 – of record), in view of at least one of Montesello et al. (US 2011/0297284 A1), or Yamakawa et al. (US 2015/0298508 A1), and further in view of Nagayoshi (WO 2015/167006 A1 – of record).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Additionally, it is noted that where drawings and pictures can anticipate claims, if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 1, Tanaka discloses a pneumatic tire and tread pattern suitable for balancing snow, noise, wear, straight running and steering stability performance, see [0001]. The tread pattern includes the use of: a pair of outer 11 and an inner 10 circumferential extending main grooves – (corresponds to outer main grooves extending in a tire circumferential direction on an outer side of the tire center line in a tire width direction; and an inner main groove provided on an inner side of the outer main groove in the tire width direction spaced apart from the outer main groove, and extending in the tire circumferential direction), which delimit a pair of shoulder land portions 22. The shoulder land portions 22 having disposed thereon a plurality of shoulder lug grooves 31 which extend from the tread edge to thereby terminate within the land portion and are spaced apart circumferentially – (corresponds to a plurality of shoulder lug grooves each spaced apart in the tire circumferential direction and provided in a shoulder land portion region on an outer side of the outer main groove in the tire width direction, extending from the outer side in the tire width direction toward the outer main groove and closed in the shoulder land portion region). 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

The tread pattern is further configured to have circumferentially extending sub-grooves 13 – (construed as vertical sipes since it conventional and well-known in the art to form sub-grooves so that the sub-grooves close when in the contact patch of the tire, like the functionality of sipes. This is evidenced by Tanaka ‘563 which recites “longitudinal sub grooves tend to deform so as to close its groove width when coming into contact with roads”, see [0060]. Therefore, the circumferentially extending sub-grooves 13 are functionally equivalent to the claimed vertical sipes). The circumferentially extending sub-grooves 13 have a narrower width than the shoulder lug grooves 31 while crossing them – (corresponds to a plurality of vertical sipes each having a narrower width than each of the shoulder lug grooves, and extending in the tire circumferential direction, crossing each of the shoulder lug grooves).
Tanaka does not explicitly disclose the circumferentially extending sub-grooves 13 have a greater depth than the shoulder lug grooves 31.
Montesello discloses a tire where to contest mutually conflicting problems; a tread is configured to have particular transverse grooves design. This includes having shoulder transverse grooves have a variable depth along their extension; smaller depth along an axially inner edge; and a stepwise progression which provides the shoulder block portion with rigidity in the axial direction and reduces possible problems of irregular wear along the edges of the block, see [0011] – [0017], [0044].
Yamakawa discloses a pneumatic tire tread pattern. The tread pattern is configured to have a shoulder land portion to include shoulder lug grooves 61, 63 which extend in a stepwise manner towards the tread edge.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The shoulder land portion is further configured to have narrow grooves 71, 73 – (construed as vertical sipes) extend across the shoulder lug grooves 61, 63. And with guidance provided by FIG. 10, each of the shoulder lug grooves comprises a portion where the groove depth decreases continuously or stepwisely shallower from the outer side in the tire width direction toward the outer main groove; and the sipe depth of each of the vertical sipes is shallower than a maximum groove depth of each of the shoulder lug grooves. Yamakawa discloses this ensures block rigidity of the shoulder land portions sufficiently mitigates the block rigidity of the continuous land portions in the tire width direction, and ensures steering stability, see [0100] – [0102], FIG. 10.
Nagayoshi discloses a pneumatic tire and tread pattern. The tread pattern being configured to have a pair of left-side and right-side shoulder portions 33, having disposed thereon circumferential narrow grooves 23 – (construed as a plurality of vertical sipes) and a plurality of outer lug grooves 44 – (construed as shoulder lug grooves). The circumferential narrow grooves are configured to cross the outer lug grooves and 
a plurality of lateral transverse grooves 4 – (corresponds to a plurality of shoulder lug grooves each spaced apart in the tire circumferential direction and provided in a shoulder land portion region on an outer side of the outer main groove in the tire width direction, extending from the outer side in the tire width direction toward the outer main groove and closed in the shoulder land portion region; and are further configured to have a depth that is larger than the outer lug grooves, see Fig. 1 and Fig. 4 below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Thus, Nagayoshi discloses the claimed each of the shoulder lug grooves comprises a portion where the groove depth decreases continuously or stepwisely shallower from the outer side in the tire width direction toward the outer main groove, and the sipe depth of each of the vertical sipes is greater than the groove depth of each of the shoulder lug grooves at a position where each of the vertical sipes crosses each of the shoulder lug grooves.
Nagayoshi discloses such a configuration optimizes the groove depths to provide a benefit of improved performance on ice and snow, as well as suppression of uneven land portion wear, see page 36 – paragraph 1 and page 43 – paragraph 3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder land portions of Tanaka in the claimed manner as taught by Montesello, Yamakawa and Nagayoshi to provide the tire with the aforementioned benefits.
Regarding claims 2-3, modified Tanaka further discloses the use of a plurality of shoulder sipes 43 each spaced apart in the tire circumferential direction and provided in the shoulder land portion region 22 and extending crossing between each of the circumferentially extending sub-grooves/vertical sipes 13 which are discontinued; and where a width of each circumferentially extending sub-grooves/vertical sipes 13 is greater than a width of each shoulder sipe 43, see Tanaka’s Fig. 4 above.
Regarding claims 4, 10, modified Tanaka further discloses the use of an inner main groove 10 provided on an inner side of the outer main groove 11 in the tire width direction spaced apart from the outer main groove, and extending in the tire circumferential direction; and
[AltContent: arrow][AltContent: textbox (First sipe)][AltContent: arrow][AltContent: textbox (Lug grooves)]
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

a plurality of lug grooves with sipes each formed of a lug groove and a first sipe in an inner land portion region 21 between the outer main groove 11 and the inner main groove 10, the lug groove extending from the outer main groove 11 toward the inner main groove 10 and closing within the inner land portion region 21, and the first sipe further extending from the lug groove toward the inner main groove 10, each of the lug grooves with sipes being arranged in the inner land portion region 21 spaced apart in the tire circumferential direction and extending penetrating through the inner land portion region 21; and an embodiment where:
[AltContent: arrow][AltContent: textbox (Lug groove and First sipe)][AltContent: arrow][AltContent: textbox (Second sipes)]
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

a plurality of second sipes each arranged alternately in the tire circumferential direction with each of the lug grooves with sipes spaced apart in the tire circumferential direction in the inner land portion region and extending penetrating through the inner land portion region; where each of the lug grooves with sipes extends at an incline with respect to the tire width direction; and where each of the second sipes extends at an incline with respect to the tire width direction to a direction opposite to a direction in the tire circumferential direction where each of the lug grooves with sipes is inclined; and where in the inner land portion region, a plurality of substantially triangular blocks each surrounded by the outer main groove, each of the lug grooves with sipes, and each of the second sipes are arranged side by side in the tire circumferential direction, each of the shoulder sipes is connected to the outer main groove, and an opening position of each of the shoulder sipes into the outer main groove is located within a range in between both ends in the tire circumferential direction where a portion of each of the substantially triangular blocks contacting the outer main groove is located.
Regarding claims 6, 12, modified Tanaka further discloses in a cross section comprising a rotation axis of the pneumatic tire, each of the vertical sipes extends linearly in a depth direction.
Regarding claim 8, modified Tanaka further discloses wherein a spacing between the circumferentially extending sub grooves/vertical sipes adjacent in the tire circumferential direction is from 15 to 45% of a length of a spacing between the shoulder lug grooves adjacent in the tire circumferential direction, see below. 
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Regarding claim 15, modified Matsumura further discloses the groove depth of each of the shoulder lug grooves at the position is from 20% to 60% of the maximum groove depth of each of the shoulder lug grooves, see Yamakawa FIG. 10.
Claims 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2009-179109 A – of record), as evidenced by Tanaka et al. (2014/0238563 A1 – of record), in view of at least one of Montesello et al. (US 2011/0297284 A1), or Yamakawa et al. (US 2015/0298508 A1), and further in view of Nagayoshi (WO 2015/167006 A1 – of record), as applied to claims 1, 12 above, and further in view of Oba (US 2018/0319219 A1 – of record).
Regarding claims 7, 13, modified Tanaka does not explicitly disclose the distance between the terminal end of the shoulder lug grooves and the outer main groove.
Oba discloses a tire and tread pattern suitable for improving snow performance while maintaining steering stability on dry roads, see [0001]. The tread pattern is configured to outboard shoulder lateral grooves 16, where to improve steering stability on dry roads and snow performance in a well-balanced manner the grooves are configured to have widths of 3.0% - 3.6% of tread width TW and distances from their terminal ends to an outer shoulder main groove be a L6 range of 3.0% - 3.6% of tread width TW, see [0093]. And for the disclosed TW of 185 (tire size 185/65R15 has a tread width of 185, see [0110]) gives at 3.0% gives a distance of 5.5 mm which meets the claimed greater than 5.0 mm.
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder lug grooves of modified Tanaka in the claimed manner as taught by Oba to provide the tire with the aforementioned benefits.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2009-179109 A – of record), as evidenced by Tanaka et al. (2014/0238563 A1 – of record), in view of at least one of Montesello et al. (US 2011/0297284 A1), or Yamakawa et al. (US 2015/0298508 A1), and further in view of Nagayoshi (WO 2015/167006 A1 – of record), in view of Oba (US 2018/0319219 A1 – of record), as applied to claim 13 above.
Regarding claim 14, modified Tanaka further discloses wherein a spacing between the circumferentially extending sub grooves/vertical sipes adjacent in the tire circumferential direction is from 15 to 45% of a length of a spacing between the shoulder lug grooves adjacent in the tire circumferential direction, see below. 
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Claims 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2009-179109 A – of record), as evidenced by Tanaka et al. (2014/0238563 A1 – of record), in view of at least one of Montesello et al. (US 2011/0297284 A1), or Yamakawa et al. (US 2015/0298508 A1), and further in view of Nagayoshi (WO 2015/167006 A1 – of record).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Additionally, it is noted that where drawings and pictures can anticipate claims, if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 9, Tanaka discloses a pneumatic tire and tread pattern suitable for balancing snow, noise, wear, straight running and steering stability performance, see [0001]. The tread pattern includes the use of: a pair of outer 11 and an inner 10 circumferential extending main grooves – (corresponds to outer main grooves extending in a tire circumferential direction on an outer side of the tire center line in a tire width direction; and an inner main groove provided on an inner side of the outer main groove in the tire width direction spaced apart from the outer main groove, and extending in the tire circumferential direction), which delimit a pair of shoulder land portions 22. The shoulder land portions 22 having disposed thereon a plurality of shoulder lug grooves 31 which extend from the tread edge to thereby terminate within the land portion and are spaced apart circumferentially – (corresponds to a plurality of shoulder lug grooves each spaced apart in the tire circumferential direction and provided in a shoulder land portion region on an outer side of the outer main groove in the tire width direction, extending from the outer side in the tire width direction toward the outer main groove and closed in the shoulder land portion region). 
[AltContent: arrow][AltContent: textbox (Second sub groove element)][AltContent: arrow][AltContent: textbox (First sub groove element)]
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

The tread pattern is further configured to have circumferentially extending sub-grooves 13 – (construed as vertical sipes since it conventional and well-known in the art to form sub-grooves so that the sub-grooves close when in the contact patch of the tire, like the functionality of sipes. This is evidenced by Tanaka ‘563 which recites “longitudinal sub grooves tend to deform so as to close its groove width when coming into contact with roads”, see [0060]. Therefore, the circumferentially extending sub-grooves 13 are functionally equivalent to the claimed vertical sipes). The circumferentially extending sub-grooves 13 have a narrower width than the shoulder lug grooves 31 while crossing them – (corresponds to a plurality of vertical sipes each having a narrower width than each of the shoulder lug grooves, and extending in the tire circumferential direction, crossing each of the shoulder lug grooves); and where the plurality of circumferentially extending sub-grooves/vertical sipes include a first sub groove/sipe element and a second sub groove/sipe element.
Tanaka does not explicitly disclose the circumferentially extending sub-grooves 13 have a greater depth than the shoulder lug grooves 31.
Montesello discloses a tire where to contest mutually conflicting problems; a tread is configured to have particular transverse grooves design. This includes having shoulder transverse grooves have a variable depth along their extension; smaller depth along an axially inner edge; and a stepwise progression which provides the shoulder block portion with rigidity in the axial direction and reduces possible problems of irregular wear along the edges of the block, see [0011] – [0017], [0044].
Yamakawa discloses a pneumatic tire tread pattern. The tread pattern is configured to have a shoulder land portion to include shoulder lug grooves 61, 63 which extend in a stepwise manner towards the tread edge.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The shoulder land portion is further configured to have narrow grooves 71, 73 – (construed as vertical sipes) extend across the shoulder lug grooves 61, 63. And with guidance provided by FIG. 10, each of the shoulder lug grooves comprises a portion where the groove depth decreases continuously or stepwisely shallower from the outer side in the tire width direction toward the outer main groove; and the sipe depth of each of the vertical sipes is shallower than a maximum groove depth of each of the shoulder lug grooves. Yamakawa discloses this ensures block rigidity of the shoulder land portions sufficiently mitigates the block rigidity of the continuous land portions in the tire width direction, and ensures steering stability, see [0100] – [0102], FIG. 10.
Nagayoshi discloses a pneumatic tire and tread pattern. The tread pattern being configured to have a pair of left-side and right-side shoulder portions 33, having disposed thereon circumferential narrow grooves 23 – (construed as a plurality of vertical sipes) and a plurality of outer lug grooves 44 – (construed as shoulder lug grooves). The circumferential narrow grooves are configured to cross the outer lug grooves and 
a plurality of lateral transverse grooves 4 – (corresponds to a plurality of shoulder lug grooves each spaced apart in the tire circumferential direction and provided in a shoulder land portion region on an outer side of the outer main groove in the tire width direction, extending from the outer side in the tire width direction toward the outer main groove and closed in the shoulder land portion region; and are further configured to have a depth that is larger than the outer lug grooves, see Fig. 1 and Fig. 4 below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Thus, Nagayoshi discloses the claimed each of the shoulder lug grooves comprises a portion where the groove depth decreases continuously or stepwisely shallower from the outer side in the tire width direction toward the outer main groove, and the sipe depth of each of the vertical sipes is greater than the groove depth of each of the shoulder lug grooves at a position where each of the vertical sipes crosses each of the shoulder lug grooves.
Nagayoshi discloses such a configuration optimizes the groove depths to provide a benefit of improved performance on ice and snow, as well as suppression of uneven land portion wear, see page 36 – paragraph 1 and page 43 – paragraph 3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder land portions of Tanaka in the claimed manner as taught by Montesello, Yamakawa and Nagayoshi to provide the tire with the aforementioned benefits.
Regarding claim 16, modified Matsumura further discloses the groove depth of each of the shoulder lug grooves at the position is from 20% to 60% of the maximum groove depth of each of the shoulder lug grooves, see Yamakawa FIG. 10.
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #2
Applicant argues on Pgs. 2-3 that: The Office Action asserts that Kanazawa discloses lug grooves terminating in the shoulder region; Nagayoshi does not disclose or suggest plural narrow grooves crossing the shoulder lug grooves on an outer side of the outer main groove.
Examiner’s Response #1
Examiner respectfully disagrees. Kanazawa is used to depict a plurality of vertical sipes each having a narrower width than each of the shoulder lug grooves, and extending in the tire circumferential direction, crossing each of the shoulder lug grooves. Nagayoshi is used to depict the claimed lug grooves terminating within the land portion. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Applicant’s Argument #2
Applicant Argues on Pg. 4 that: If it were obvious to use the widths of grooves from Nemoto for claim 3, then the requirement of claim 1 would not be satisfied since Nemoto discloses the widths being the same.
Examiner’s Response #2
Examiner respectfully disagrees. Kanazawa and Yamakawa both depict a plurality of vertical sipes each having a narrower width than each of the shoulder lug grooves. Nemoto is used to depict the claimed vertical sipe width is greater than a sipe width of each of the shoulder sipes. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s Argument #3
Applicant Argues on Pg. 4 that: Tanaka is cited as allegedly disclosing vertical sipes. However, the grooves 13 referred to as vertical sipes are significantly wider than the illustrated sipes 5 in Tanaka. No description of the actual width of the grooves 13 is provided and the drawings only illustrate the grooves 13 as being at least several times wider than the clearly identified sipes 5. One of ordinary skill in the art could not have understood the grooves 13 as being sipes.
Examiner’s Response #2
Examiner respectfully disagrees. Yamakawa discloses narrow grooves 71, 73 have widths of 1.5 mm where 1.5 mm is sufficient to be used as a sipe, see [0092], [0114]. And while the narrow grooves of FIG. 3 appear to be wider than the shoulder sipes 62 both may have sufficiently close widths to be used as and considered to be sipes. 
The rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749